I agree with the dissenting opinion of Justice Angellotti. There is positively nothing in the record, which is fully stated in the prevailing opinion, to indicate that, in asking the questions assigned as misconduct, the district attorney was acting in bad faith expecting to have the question excluded and intending to instill suspicion into the minds of the jury by the inference which he hoped they would draw from the fact of his putting the question. There is nothing to show that he did not believe that the questions were proper and that the fact sought to be elicited was material and relevant. We have, therefore, nothing more serious in the way of injurious misconduct than the fact that the district attorney put a question to the defendant, first in a form so general that it did not suggest anything more than a possible dispute with his daughter over some trivial matter, and then in more specific form pointing to possible incest, an immediate objection thereto and a ruling by the court excluding the testimony. In civil cases such ruling alone is usually regarded as sufficient to inform the jury that they are not to consider the matter at all in deciding the case, and it is not customary to specifically instruct the jury to that effect, unless evidence has been actually given in response to the question. But here the court went further and told the jury, clearly and positively, *Page 599 
that the matter inquired about was not evidence and that they must not allow it to influence their decision. The rule announced amounts to this, that in seeking to elicit evidence by questions, and in deciding, as he often must, on the instant and in the necessary hurry and confusion of a trial, as to the relevancy of possible evidence that may be suggested to his mind at the moment, the district attorney must be infallible in his judgment and that if he makes a mistake, it is at the risk of committing an error beyond the power of the trial court to cure, an error which, ipso facto, makes further proceedings in the trial useless and which will constitute a sure cause for a reversal on appeal. It seems to me that the doctrine necessarily assumes that jurors are inherently incapable of performing their duties and observing their oath and that instead of it being necessary for it to appear that the misconduct did affect the decision, it is to be in all cases presumed that it did so. While the line cannot be drawn and the rule cannot be stated so as to show precisely the gravity of the misconduct which will justify or require a reversal, it is my opinion that that shown in the present case falls far within the class which should be passed over by the appellate courts as non-prejudicial error.